[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                     FILED
                            ________________________          U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                    April 13, 2006
                                   No. 05-15771                  THOMAS K. KAHN
                               Non-Argument Calendar                 CLERK
                             ________________________

                      D. C. Docket No. 05-00021-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                                     Plaintiff-Appellee,

                                        versus

JEREMY LEAL,
a.k.a. Jessey Leal,

                                                               Defendant-Appellant.


                             ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                   (April 13, 2006)


Before ANDERSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:
      Chet Kaufman, appointed counsel for Jeremy Leal, has moved to withdraw

from further representation of Leal, because, in his opinion, the appeal is without

merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Leal’s conviction and

sentence are AFFIRMED.




                                           2